DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/0227672 A1 (“Zhang”) in view of Bhawnani et al. US 2016/0283642 A1 (“Bhawnani”).
As to claim 1, Zhang discloses a method, comprising: 
retrieving a design rules manual (DRM) data set and a design rules check (DRC) data set, wherein the DRM data set corresponds to the DRC data set (Zhang Figure 1 or Paragraph 15); 
transforming the DRM data set and the DRC data set into a first data structure node and a second data structure node respectively (Zhang Figure 1 or Paragraph 24 – e.g., transformation of DRM and DRC into selected DRM and DRC), wherein the first data structure node and the second data structure node have a same data structure format (Zhang Paragraph 24 – e.g., a “same data structure format” is necessary in order for there to be a DRM to DRC mapping); and 
determining whether a first content of the first data structure node and a second content of the second data structure node are equivalent (disclosed by Bhawnani, see below).
Zhang discloses many elements of claim 1, including the use of DRM and DRC sets and transformation of those sets.  Zhang does not disclose determining an equivalence between content of the transformed sets.  However, the missing element is well known in the art because while teaching the use of DRM and DRC in circuit design, Bhawnani discloses verification of DRC in order to make sure it properly reflects the DRM.  Bhawnani Figure 1 Elements 114-128 or Paragraphs 36-38 teaches checking that design errors will properly be identified.  In other words, determining that error checking according to both DRM and DRC are equivalent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the design method of Zhang to use the additional equivalence determination of Bhawnani because doing so would prevent any unintentional errors in the DRM and DRC testing.
As to claim 2, Zhang and Bhawnani disclose the method of claim 1.  Zhang and Bhawnani further disclose wherein the DRM data set and the DRC data set are retrieved from a design rules database (Bhawnani Figure 2 or Paragraphs 9-17 – e.g., “set of rules for a specific semiconductor process technology”).
As to claim 3, Zhang and Bhawnani disclose the method of claim 1.  Zhang and Bhawnani further disclose wherein the DRM data set and the DRC data set are transformed into the first data structure node and the second data structure node by at least one parser (Zhang Paragraph 24 – e.g., parsing necessary in being able to select elements for DRM/DRC).
Claims 9 and 10 recite elements similar to claim 1, and are rejected for the same reasons.  The examiner notes that the comparison of DRM and DRC of Bhawnani as cited in the rejection of claim 1 may be considered a “comparison model”.  
As to claims 11 and 12, Zhang and Bhawnani disclose the method of claim 9.  Zhang and Bhawnani further disclose analysis or comparisons of the DRC and DRM databases which necessarily require parsing or interpreting the databases (e.g., Zhang Paragraph 24).  As described by Zhang, the DRM and DRC data sets are separate files or databases and it would have been obvious to one having ordinary skill in the art at the time the invention was made to have different parsers for the different files in order to input the data in order to obtain a data structure node.
As to claim 18, Zhang and Bhawnani disclose the method of claim 9.  Zhang and Bhawnani further disclose wherein the first data structure node and the second data structure node are determined equivalent, and the method further comprises: performing a DRC procedure for the layout; generating a photomask pattern according to the layout; and making a photomask according to the photomask pattern.  Bhawnani Paragraph 4 discloses that DRC is part of the fabrication process, and Zhang Paragraphs 16-17 and 51 teach that DRM and DRC are for a specific manufacturing process and that the design method interfaces with the actual manufacturing machines.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to continue a fabrication process by performing a DRC procedure for the layout; generating a photomask pattern according to the layout; and making a photomask according to the photomask pattern once the DRC is verified because those are the next steps in the fabrication process.
Allowable Subject Matter
Claims 19 and 20 are allowable.
Claims 4-8 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method having the combination of steps and elements in the claims including, among other elements, the specific data structures or equivalence determinations described in the claims, in combination with the design analysis and manipulation steps of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851